UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedOctober 31, 2010 OR o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 001-11807 UNIFY CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-2710559 (State or other jurisdiction of (I.R.S. Employer Identification incorporation or organization) Number) Address of principal executive offices: 1420 Rocky Ridge Drive, Suite 380, Roseville, California 95661 Registrant’s telephone number, including area code: (916) 218-4700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act), YES o NO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 14,577,277 shares of common stock, $0.001 par value, as of October 31, 2010. UNIFY CORPORATION FORM 10-Q INDEX PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets as of October 31, 2010 and April 30, 2010 3 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended October 31, 2010 and 2009 4 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended October 31, 2010 and 2009 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 6. Exhibits 26 SIGNATURE 27 CERTIFICATIONS 28 PART I. FINANCIAL INFORMATION Item 1. Financial Statements UNIFY CORPORATION UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) October 31, April 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangibles, net Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Current portion of long term debt Accrued compensation and related expenses Other accrued liabilities Deferred revenue Total current liabilities Long term debt, net 12 Deferred tax liabilities, net Other long term liabilities Commitments and contingencies — — Stockholders’ equity: Common stock 15 10 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 UNIFY CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended Six Months Ended October 31, October 31, Revenues: Software licenses $ Maintenance and hosting Consulting and implementation services Total revenues Cost of Revenues: Software licenses 35 51 59 Maintenance and hosting Consulting and implementation services Total cost of revenues Gross profit Operating Expenses: Product development Selling, general and administrative Total operating expenses Income (loss) from operations ) ) Interest expense ) Other income (expense), net ) ) ) Loss before income taxes ) Provision for income taxes 58 66 Net loss $ ) $ ) $ ) $ ) Net loss per share: Basic $ ) $ ) $ ) $ ) Dilutive $ ) $ ) $ ) $ ) Shares used in computing net loss per share: Basic Dilutive See accompanying notes to condensed consolidated financial statements. 4 UNIFY CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS
